NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 10 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ABC ARBITRAGE S. A., a French                   No.    19-56142
corporation,
                                                D.C. No.
                Plaintiff-Appellee,             2:16-cv-07014-SJO-E

 v.
                                                MEMORANDUM*
HERVE CAEN, a citizen and resident of
California,

                Defendant-Appellant.

                   Appeal from the United States District Court
                       for the Central District of California
                    S. James Otero, District Judge, Presiding

                           Submitted February 8, 2021**
                              Pasadena, California

Before: TASHIMA, M. SMITH, and MURGUIA, Circuit Judges.

      Hervé Caen appeals the district court’s denial of his second motion to set aside

the default judgment against him pursuant to Federal Rule of Civil Procedure

60(b)(6). Because the parties are familiar with the facts, we do not recount them


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
here, except as necessary to provide context to our ruling. We have jurisdiction

pursuant to 28 U.S.C. § 1291, and we affirm.

      Pursuant to Rule 60(b)(6), a court may set aside a default judgment “only

where extraordinary circumstances prevented a litigant from seeking earlier, more

timely relief.” United States v. Alpine Land & Reservoir Co., 984 F.2d 1047, 1049

(9th Cir. 1993).   Extraordinary circumstances are those “beyond [the party’s]

control.” Cmty. Dental Servs. v. Tani, 282 F.3d 1164, 1168 (9th Cir. 2002). Rule

60(b)(6) requires that the motion be filed “within a reasonable time.” Although what

is considered reasonable “depends on the facts of each case, relief may not be had

where the party seek reconsideration has ignored normal legal recourses.” Alpine

Land, 984 F.2d at 1049 (internal quotation marks omitted).

      Extraordinary circumstances do not exist here. Caen does not establish that

anything “beyond [his] control prevented” him from taking “timely action to protect

[his] interests.” Id. Instead, Caen argues that the merits of the underlying case

warrant setting aside the default judgment. A party’s dissatisfaction with a district

court’s decision, however, does not amount to extraordinary circumstances under

Rule 60(b)(6). See Twentieth Century-Fox Film Corp. v. Dunnahoo, 637 F.2d 1338,

1341 (9th Cir. 1981). Accordingly, Caen may not use Rule 60(b)(6) as a mechanism

for challenging the merits of a case he lost more than two years ago, without offering

any excuse for his delay.


                                          2
AFFIRMED.




            3